Citation Nr: 0202080	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  97- 03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1952 to 
September 1957.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1996 RO rating decision that determined the 
veteran had not submitted a well-grounded claim for service 
connection for residuals of a head injury.  In May 2000, the 
Board denied the claim.  The veteran then appealed the May 
2000 Board decision to the United States Court of Appeals for 
Veterans Claims (Court) and appointed Kathy A. Lieberman, 
attorney, to represent him before the Board. 

In December 2000, a Court order granted a December 2000 joint 
motion from the parties to vacate and remand the May 2000 
Board decision for additional development as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001).  Thereafter, the case was returned to the 
Board.

In a February 2001 letter, the Board asked the veteran's 
attorney whether she would represent the veteran before VA 
and notified her of the veteran's right to submit additional 
argument and/or evidence.  In May 2001, the attorney 
submitted authorization to represent the veteran before VA as 
well as additional argument.  In August 2001, the Board 
remanded the case to the RO for additional development.  In 
October 2001, the RO denied service connection for residuals 
of a head injury and the case was thereafter returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Residuals of a head injury were not present in service. 

2.  The veteran's current medical problems, including 
headaches, are not related to a head injury in service.


CONCLUSION OF LAW

Chronic residuals of a head injury, including headaches, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from February 1952 to 
September 1957.

The veteran's service medical records are not available.  RO 
requests to the National Personnel Records Center (NPRC) for 
those records have been unsuccessful.  The NPRC has notified 
the RO that the records were probably destroyed in a fire at 
that Center.

The post-service medical records consists of VA and private 
medical reports of the veteran's treatment and evaluations in 
the 1980's and 1990's.  The more salient medical reports with 
regard to the claim for service connection for residuals of a 
head injury are discussed below.

A private medical report of hospital treatment in September 
1984 reveals that the veteran was treated for viral syndrome 
and possible diabetes.  VA medical reports of his 
examinations in 1995 note a history of a head injury in 
service and his complaints of headaches.  The post-service 
medical records do not link the veteran's headaches or other 
medical problems to trauma in service.

The report of the veteran's VA neurological examination in 
July 1995 shows no neurological deficits.  The examiner noted 
that the veteran complained of headaches and opined that any 
relationship of those complaints to trauma was unknown.

The report of the veteran's VA general medical examination in 
September 1995 reveals that the veteran had chronic 
headaches, dizziness, and intermittent fever of unknown 
etiology.  The examiner opined that the headaches had no 
relation to trauma.

A reported photograph of the veteran in uniform while in 
Korea in service was received in 1996.  Statements from the 
veteran are to the effect that he did not receive treatment 
for headaches while in Korea.

The veteran testified before a RO hearing officer in March 
1997 and before the undersigned sitting at the RO in January 
2000.  His testimony was to the effect that he sustained a 
head injury in 1952 during basic training and that he did not 
seek treatment for problems related to this injury at that 
time.  He testified to the effect that he was treated for 
headaches while in Germany in 1957 and that he was treated at 
various VA and private medical facilities for headaches in 
the 1980's and 1990's.  His testimony was to the effect that 
his current headaches were due to his head injury in service 
and that service-connection should be granted for this 
condition.

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds there is no 
further VA duty to assist the veteran in the development of 
evidence with regard to his claim for service connection for 
residuals of a head injury.

A review of the record reveals that the veteran has been 
provided with VA medical examinations to determine the nature 
and extent of any residuals of a head injury.  The veteran 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, that essentially notifies them of the evidence 
needed by the veteran to prevail on the claim.  The veteran 
and his representative have been given the opportunity to 
submit written argument and additional evidence.  In an 
August 2001 letter, the RO notified the veteran and his 
attorney of the evidence needed to substantiate his claim for 
service connection for residuals of a head injury and offered 
to assist him in obtaining any relevant evidence.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service medical records are not available in this case, and 
the post-service medical records do not show the presence of 
any disorder until the 1980's.  The post-service medical 
reports of the veteran's VA examinations in the 1990's note 
his history of a head injury in service and reveal that 
chronic headaches were first diagnosed in the 1990's.  The 
post-service medical records do not link the chronic 
headaches or any of the veteran's medical problems to a head 
injury in service, and the report of his VA general medical 
examination in September 1995 indicates that the headaches 
are not related to trauma.

Statements and testimony from the veteran are to the effect 
that his current headaches are related to a head injury in 
service, but this lay evidence is not sufficient to support a 
claim for service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it does not show the presence of residuals of a head injury 
in service .  Nor does the competent medical evidence link 
any of the veteran's medical problems, including his chronic 
headaches, to a head injury in service.  The preponderance of 
the evidence is against the claim for service connection for 
residuals of a head injury, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for service connection for residuals of a head injury, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for residuals of a head injury is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

